Citation Nr: 1211329	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-25 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected Graves' disease with hypothyroidism.

2.  Entitlement to service connection for PTSD.

3.  Entitlement to an evaluation in excess of 30 percent for service-connected Graves' disease with hypothyroidism.


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from June 1973 to August 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The February 2008 rating decision denied the appellant's claim for entitlement to service connection for depression, and denied entitlement to an increased evaluation for service-connected Graves' disease with hypothyroidism.  

In November 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay, evidence that the appellant has an acquired psychiatric disorder other than PTSD, to include depression, that is related to service or to service-connected Graves' disease with hypothyroidism, nor chronically worsened by service-connected Graves' disease with hypothyroidism.   

2.  Throughout the rating period on appeal, the service-connected Graves' disease with hypothyroidism has been manifested by fatigability, with continuous medication required for control, and without muscular weakness, mental disturbance, or weight gain.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability other than PTSD was not incurred in, or aggravated by, active service, nor may a psychosis be presumed to have been so incurred or aggravated, and such disability is not casually related to, or aggravated by, service-connected Graves' disease with hypothyroidism.  38 U.S.C.A. §§ 1101, 1110, 1131 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311 (2011).  

2.  The criteria for entitlement to an evaluation in excess of 30 percent for Graves' disease with hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code 7903 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on each claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Prior to initial adjudication of the appellant's service connection and increased rating claims, letters dated in August 2007 and December 2007, respectively, fully satisfied the VA's duty to notify.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187; Dingess/Hartman, at 490.  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA treatment records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant's Social Security Administration records have been associated with the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded January 2008 and August 2010 VA examinations to obtain an opinion as to whether any acquired psychiatric disability found in the examinations was the result of service.  The opinions were rendered by medical professionals following a thorough examination and interview of the appellant.  The examiners obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiners laid factual foundations for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The duty to assist includes, for an increased rating claim, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the appellant appropriate an VA examination for his increased rating claim in September 2007 and provided a November 2010 opinion.  The September 2007 examination is adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, and a complete review of the claims folder.  It set forth the relevant clinical findings applicable to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The November 2010 examiner also provided a complete rationale for his opinion.  Thus, it is adequate.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Psychiatric Disability, Other than PTSD

Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as psychosis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Service connection may be also granted for disability which is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.  See Wallin v. West, 11 Vet. App. 509. 512 (1998).

Analysis

The appellant contends that he is entitled to service connection for an acquired psychiatric disability, to include as secondary to service-connected Graves' disease with hypothyroidism.  For the reasons that follow, the Board concludes that service connection is not warranted.

An October 2007 VA treatment record reflects that the appellant had diagnoses of dysthymic disorder and schizoid personality features.  A March 2010 private psychiatric evaluation report from Dr. J.L. reflects that the appellant had an Axis I diagnosis of major depression, persistent.  An August 2010 VA examination report reflects that the appellant has an Axis I diagnosis of dysthymic disorder.  Thus, the appellant has been diagnosed with current acquired psychiatric disabilities other than PTSD, namely dysthymic disorder and major depression, during the period on appeal, and thus has a disability for VA purposes.  A personality disorder is not considered a disability for VA compensation purposes.  38 C.F.R. § 3.303.

The appellant's June 1973 enlistment examination report indicates that the appellant was psychiatrically normal.  In a June 1973 report of medical history, the appellant denied having had depression or excessive worry, or nervous trouble of any sort.  In an undated report of medical history for reenlistment/discharge, the appellant reported having had depression or excessive worry, and nervous trouble of any sort.  A March 1976 emergency room service record indicates that the appellant had unmistakable signs of thyrotoxicosis on his reevaluation physical.  Retrospectively, the appellant admitted that he had felt increased nervousness recently which he felt was due to uncertainty about reenlistment.  A March 1976 in-patient hospital record indicates that the appellant had complaints of increased nervousness over the two weeks prior to admission.  The appellant was diagnosed with Graves' disease.  The physician's notes reflect that the appellant reported having trouble sleeping, nervousness and excessive worry due to his upcoming reenlistment.  A June 1976 medical board report indicates that the appellant had been diagnosed with Graves' disease of the thyroid with persistent hyperthyroidism, treated with radioactive iodine in March 1976.  The report noted that the present illness began approximately early in March 1976 when the patient noted increased nervousness and proximal muscle weakness.  He also reported irritability.  

A May 1977 VA treatment record indicates that the appellant did not have memory change, trouble with decisions, sleep disturbance, crying spells, thoughts of suicide, difficulty with work, fatigue, anxiety or depression.  A January 1978 VA treatment record reflects that the appellant had no mental dullness and that he was mentally alert.  The appellant's VA treatment records also consistently indicate that he was clinically euthyroid.  (e.g. January 1978, June 1985, June 1988, July 1990, and December 1993 VA treatment records)  

An August 2001 Social Security Administration record reflects that the appellant did not have any psychiatric treatment.  There was no indication of mental impairment requiring further development.  The appellant is receiving Social Security Administration disability benefits for back pain.  

The first record of psychiatric symptoms in the appellant's claims file is a September 2003 claim in which the appellant stated that he found some information on the internet that explained what mental disturbance was.  He stated that he was always worrying anbout everything and having dreams about someone chasing him or falling.  A January 2004 VA psychiatric examination report reflects that the appellant did not have any Axis I diagnosis.  An August 2007 VA treatment record indicates that the appellant complained of fatigue and sluggishness.  He reported that it had lasted a few months and he had no energy to do anything.  The assessment was that it was possibly multifactorial.  The physician noted that it was possible early depression.  The physician noted that the appellant's concentration was okay, he was just always tired.  A September 2007 VA treatment record indicates that the appellant did not appear to meet the criteria for a diagnosis on Axis I.  The psychologist noted that the appellant's fatigue was possibly related to inactivity and chronic pain as his thyroid was currently within normal limits.  As noted above, the appellant was diagnosed with dysthymic disorder in October 2007 following psychiatric testing.  The appellant had an anxious mood and congruent affect.  

An August 2007 statement from the appellant's wife reflects that the appellant seemed sluggish.  She noted that he can be moody and gets crabby too.  She also indicated that the appellant's thought process in thinking of general procedures is reduced.  A May 2010 statement from the appellant's sister indicates that the appellant was well adjusted, steady and outgoing before service, and after he left the Navy he exhibited wide mood swings, mainly to a "low" mood.  As lay witnesses, the appellant's wife and sister are competent to report symptoms capable of lay observation.  Therefore, the Board finds the appellant's wife's statement in regard to her observations of the appellant's mood and sluggish behavior to be competent and credible.  The Board also finds the appellant's sister's statement to be credible, to the extent she discussed behavior capable of lay observation.

A January 2008 VA examination report indicates that the appellant reported feeling fatigued and feeling irritable and impulsive prior to getting on medication.  He described himself as having a good quality of life since leaving the military.  He stated that he worried on occasion but that it was not excessive and he saw himself as generally worrying about as much as an average person would.  The VA examiner noted that the appellant was very, very good with dates.  The appellant described his mood as "okay" and his mood appeared generally positive throughout the session.  The VA examiner found the appellant did not have an Axis I diagnosis.  The VA examiner noted that it appeared the appellant was mentally functioning at a very high level and was doing quite well.

As noted above, in the March 2010 private psychiatric opinion, Dr. J.L. found that the appellant had an Axis I diagnosis of major depression.  Dr. J.L. noted that during the course of the appellant's treatment for thyroid disease at VA, he was never evaluated for depression.  He also noted that the appellant had reported "trouble sleeping, depression and excessive worry, and nervous trouble" at the time of his reenlistment.  Dr. J.L. stated that it is well known that depression is associated with thyroid disease and an evaluation for depression and nervousness should have bene ongoing all the time that he was being treated for thyroid disease.  Dr. J.L. stated that a Beck Depressive Inventory indicated that the appellant had significant depression, which can be traced back to the 1970s.  Dr. J.L. stated that the appellant had persistent and chronic depression was documented in his records since 1976.  Dr. J.L. stated that his depression could be dated even further into his past through clinical evaluation.  Dr. J.L. stated that the depression persisted and it is well known that it should have been evaluated apart from the thyroid disease.  

Although Dr. J.L. opined that the appellant has had persistent and chronic depression as documented in his records since 1976, he did not provide an adequate rationale for his opinion.  Dr. J.L. stated that the appellant should have been evaluated for depression and nervousness while receiving treatment for thyroid disease, but did not provide any evidence indicating that the appellant had symptoms of depression during the course of his treatment.  The only evidence Dr. J.L. presented in support of his statements was the appellant's report of medical history at his time of reenlistment.  He did not provide a thorough rationale for his opinion that the appellant has had persistent and chronic depression since 1976.  As Dr. J.L. provided an inadequate rationale for his opinion, the Board finds the opinion to have little probative value.

In a September 2009 opinion, S.R., LMFT, Certified Trauma Specialist, opined that "it is more likely than not (probable) that the claimed disability of depression is secondary to the 30 percent service-connected disability."  S.R. did not provide an adequate rationale for this opinion.  He noted that the appellant was taking Fluoxetine for dysthymia/major depression.  He stated that "if his depression is not secondary to hypothyroidism, then what does the VA attribute it to?"  S.R.'s statements concerning Fluoxetine do not indicate why he believed that the appellant's depression is related to his service-connected Graves' disease with hypothyroidism.  As S.R. did not provide a  rationale for his opinion, it is not probative.

As noted above, the August 2010 VA examiner found that the appellant had dysthymia, given his report of feeling persistently a little sad.  The VA examiner noted that the appellant's report of low mood was notably absent from his records following his initial diagnosis of hypothyroidism up until about 2007.  The VA examiner stated that in 2000, issues such as anxiety and "mental disturbance" have been reported by him following his discovery of information about symptoms associated with hypothyroidism on the internet.  However, it is not clear to what extent his worries are excessive.  He reported fatigue and irritability, but these symptoms also fluctuate with time.  

The August 2010 VA examiner opined that it was less likely than not that the appellant's current dysthymic disorder began during his military service.  The VA examiner noted that the appellant's records did not provide sufficient evidence of dysthymic symptoms occurring during his military service.  The VA examiner stated that depressed mood and other dysthymic symptoms were not reported until relatively recently.  The VA examiner noted that the appellant checked off "frequent trouble sleeping, depression or excessive worry, recent gain or loss of weight, and nervous troubles" in a reenlistment report of medical history.  The VA examiner noted that this type of self-report document requires further investigation by a mental health expert and cannot be viewed as diagnostic in its own right, given the interpretative nature of the responses.  The VA examiner further stated that, overall, the Veteran's post military records, until relatively recently, are absent of depressive symptoms reported by the appellant and confirmed by professional examination.  

The August 2010 VA examiner further opined that it is less likely than not that the appellant's Graves' disease with hypothyroidism directly caused his dysthymic condition.  The VA examiner also found that the appellant's service-connected Graves' disease with hypothyroidism was less likely than not to have permanently aggravated his dysthymic disorder.  In his rationale for the opinions, the VA examiner stated that as indicated throughout his records, the appellant had been primarily euthymic.  He responded well to his medications, he was compliant in taking his medications, and in attending endocrinology follow-up.  This suggests that his hypothyroidism is well-controlled.  As such, it should not have a significant impact on his mental health.  The VA examiner noted that depression that appears as a result of hypothyroidism is generally a symptom that exists because the hypothyroidism has not been diagnosed and thus not treated or monitored.  This was not the case for the appellant, who was diagnosed and was being treated and monitored.

Finally, the August 2010 VA examiner opined that it was more likely than not that the current severity of the appellant's dysthymic disorder was solely due to the natural progression of the condition or other factors unrelated to his service-connected Graves' disease with hypothyroidism.  His dysthymic disorder was a separate condition which appeared to fluctuate over time with alternating symptoms while his hypothyroidism has remained largely stable over time, as witnessed by his lab results.

The March 2010 private psychiatric opinion indicates that the appellant's depression should be service-connected.  Dr. J.L. opined that the appellant has had persistent and chronic depression as documented in his records since 1976.  However, Dr. J.L. did not provide a thorough rationale for his opinion.  The August 2010 VA examiner found that it was less likely than not that the appellant's current dysthymic disorder began during his military service.  The VA examiner provided a thorough rationale for his opinion and based the opinion on an examination and review of the appellant's claims file.  Consequently, the Board finds the August 2010 VA examination opinion to be more probative than the March 2010 private psychiatric opinion. 

The appellant has contended that he has an acquired psychiatric disability, to include depression, that is related to service.  Although a lay person may be competent to report the etiology of a disability, depression is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of a disorder which is typically confirmed by a medical professional, the Board finds that the probative value of any such opinion is outweighed by that of the August 2010 VA examiner, who has education, training and experience in evaluating the etiology of a psychiatric disability.  The VA examiner reviewed the appellant's claims folder and opined that it was less likely than not that the appellant's dysthymic disorder was related to service.  

Based on the above evidence, the Board finds that the appellant's depression is not related to his service on a direct-incurrence basis.  Although the appellant's service treatment records indicate that he reported increased nervousness and that he reported having had depression or excessive worry and nervous trouble of any sort, he reported that he felt increased nervousness due to uncertainty about reenlistment.  The evidence does not show that he had dysthymia or depression within one year of service.  The appellant's VA treatment records from 1976 to 2004 did not indicate that he reported symptoms of dysthymia or depression.  As noted above, the first record of any psychiatric symptoms in his VA treatment records is an August 2007 VA treatment record in which the appellant complained of fatigue and sluggishness. The Board also finds the August 2010 VA examiner's opinion that it is less likely than not that the appellant' current dysthymic disorder began during his military service to be more probative than the March 2010 private opinion indicating the appellant has depression that is related to service.  

Although the appellant has contended that he has had symptoms of depression since service, the Board finds that his contention is less than credible.  The May 1977 VA treatment record indicated that the appellant did not have memory change, trouble with decisions, sleep disturbance, crying spells, thoughts of suicide, difficulty with work, fatigue, anxiety or depression.  The January 1978 VA treatment record indicated that the appellant had no mental dullness and was mentally alert.  The August 2001 Social Security Administration record reflects that there was no indication of mental impairment requiring further development.  The Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, but that such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  A January 2004 VA examination report indicates that the appellant stated that his hypothyroidism caused him to feel somewhat nervous and anxious and over concerned about some things, but the VA examiner found that his description did not indicate that this type of worry was excessive or cause him any difficulties in social or occupational functioning.  The January 1978 VA treatment record reflects that the appellant reported that he did not have mental dullness.  At the November 2011 Board hearing, the appellant reported that he started having psychiatric problems where his mental abilities were getting worse and more diminished in 2006.  Thus, the January 1978 VA treatment record, the appellant's hearing testimony, and his VA treatment records from 1978 to present do not indicate he had continuous symptoms of an acquired psychiatric disability since service.  Consequently, the Board finds the appellant's assertion that he has had continuous symptoms to be less than credible.

The appellant has also claimed that he has a psychiatric disability as secondary to his service-connected Graves' disease with hypothyroidism.  However, the Board finds that evidence does not reflect that the appellant's service-connected Graves' disease with hypothyroidism caused or permanently aggravated his depression.  As discussed above, the August 2010 VA examiner found that it was less likely than not that the appellant's Graves' disease with hypothyroidism directly caused or permanently aggravated his dysthymic condition.  The VA examiner also found that the current severity of the appellant's dysthymic disorder was solely due to the natural progression of the condition or other factors unrelated to the service-connected Graves' disease with hypothyroidism.  As the August 2010 VA examiner provided a thorough rationale for his opinion and reviewed the claims file, the Board finds the opinion to be highly probative.  In the March 2010 private opinion, Dr. J.L. noted that it was well known that depression is associated with thyroid disease.  However, Dr. J.L. also stated that the evaluation and treatment of depression is separate and apart from the Graves' disease as a clinical entity.  Although Dr. J.L. opined that the Veteran had depression related to service, he did not directly opine that the appellant's depression was related to his service-connected Graves' disease with hypothyroidism.  Moreover, as discussed above, the Board finds that Dr. J.L. did not provide an adequate rationale.  In the September 2009 private opinion, S.C. indicated that appellant's depression is related to his service-connected Graves' disease.  However, as discussed above, as S.C. did not provide an adequate rationale for his opinion, the opinion is not probative.  Although the appellant contends that his dysthymia/depression is related to his thyroid disability, he is not competent to opine as to the etiology of a psychiatric disability.  

In sum, the Board finds that a preponderance of the evidence is against the appellant's claim for service connection for an acquired psychiatric disability other than PTSD, to include dysthymia and depression, on a direct-incurrence basis or as secondary to service-connected disability.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Graves' Disease with Hypothyroidism

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The appellant is service-connected for Graves' disease with hypothyroidism.  As discussed further below, the appellant's Graves' disease was treated with radioactive iodine resulting in hypothyroidism.  

Under Diagnostic Code 7903, an evaluation of 30 percent is warranted when hypothyroidism produces fatigability, constipation and mental sluggishness.  A 60 percent rating is warranted when it produces muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted when it produces cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute) and sleepiness.

The appellant's claim for an increased evaluation was received on July 31, 2007.  As such, the rating period on appeal is July 30, 2006.  38 C.F.R. § 3.400(o)(2) (2011).

Analysis

The appellant contends that he is entitled to an evaluation in excess of 30 percent for service-connected Graves' disease with hypothyroidism.  For the reasons that follow, the Board concludes that a higher rating is not warranted.

The evidence does not reflect that the appellant has muscular weakness, mental disturbance, and weight gain due to hypothyroidism.  On examination in September 2007, the VA examiner noted that the appellant had continued taking 0.125 mg of Levothyroxine daily since his previous VA examination in 2004.  The appellant complained of increasing sluggishness.  The VA examiner noted that the appellant's thyroid stimulating hormone (TSH) levels were 2.46 in November 2005, 1.92 in February 2006, 3.62 in November 2006, 0.43 in February 2007, and 4.11 in August 2007.  The VA examiner stated that the normal range for TSH at their laboratory was 0.49 to 4.67.  The appellant had concerns regarding decision making and fatigue.  His weight in 1999 was 209 pounds, but he had been 220 to 230 pounds more recently.  The appellant reported that he did not like the cold weather, but had no other temperature intolerance problems.  On physical examination, there was no appearance of myxedema or hyperthyroidism.  There was no goiter.  His reflexes were normoactive.  Skin was not unduly dry.  Hair was not unduly course.  Muscle strength was good.  There was no tremor.  The VA examiner found that the appellant had a history of Graves' disease during active military service treated with radioactive iodine with subsequent necessity for ongoing thyroid replacement for hypothyroidism with basically euthyroid clinical presentation on the day of the examination and laboratory studies.  

The appellant contends that he experiences muscular weakness as a result of his service-connected Graves' disease with hypothyroidism.  In his July 2007 claim, the appellant stated that he had a needle-like sensation on the balls of his feet and in his hands.  He also reported that he is tired all the time.  The appellant cited numerous examples of muscular weakness at the November 2011 hearing, including his arms and legs getting tired when he tries to mow the lawn, and having trouble lifting.  (Tr. at p. 14-15)  He also noted experiencing tremors and difficulty holding glasses.  (Tr. at p. 15)   

An August 2007 VA treatment record reflects that the appellant's TSH was high normal and may be contributing slightly to fatigue, but was not to a level where he needed to start levothyroxine.  As noted above, the appellant's muscle strength was noted as good in the September 2007 VA examination.  A September 2007 VA telephone triage note indicates that the appellant reported numbness in his right leg.  He stated that he has to lean against a flat surface when he first gets up from a sitting position.  He also reported pain on the balls of his feet.  A September 2007 VA psychiatric treatment record indicates that the appellant reported that he felt fatigued much of the day and had a series of aches and pains.  The record notes that the appellant's fatigue was possibly related to inactivity and chronic pain.  A March 2009 VA treatment record reflects that the appellant's extremities had normal muscle strength and tone, including full range of motion of the shoulders, hips and knees.  There was no clubbing, cyanosis or edema.  A March 2010 VA treatment record indicated that the appellant had normal muscle strength and tone with a full range of motion of the shoulders, hips, and knees, and no clubbing, cyanosis or edema.  The September 2007 VA examination and VA treatment records do not indicate that the appellant had muscle weakness as a result of his service-connected Graves' disease with hypothyroidism.  Although the appellant complained of fatigue, fatigability is contemplated in the appellant's current 30 percent rating under Diagnostic Code 7903.  

The appellant further contends that he experiences mental disturbance as a result of his service-connected Graves' disease with hypothyroidism.  The September 2007 psychiatric VA treatment record reflects that the appellant reported that his mood was "up and down" but generally positive.  His memory was intact with occasional forgetfulness.  He sometimes felt sad but it was generally congruent with stressors.  He denied crying spells or feelings of hopelessness or helplessness.  He was alert and attentive and oriented times three.  The appellant did not appear to meet the criteria for an Axis I diagnosis.  An October 2007 VA treatment record indicates the appellant was diagnosed with dysthymic disorder with schizoid personality features.  A trial of antidepressant medication to assist dysthymia and fatigue was recommended.  

The appellant was evaluated at a psychiatric VA examination in January 2008.  At the examination, the appellant reported that he had a good quality of life since leaving the military.  He reported that he had been very happy in his marriage and with his family.  He acknowledged that he worried on occasion but stated that it was not excessive and saw himself generally worrying about as much as an average person would.  The appellant was clean and well-groomed.  There was no abnormal motor behavior evident.  His posture and gait were both normal.  Facial expressions were normal and responsive and his voice was well-modulated.  Speech was at a normal pace and clearly articulated.  He was oriented times three and his answers were logical and relevant to the questions asked.  Attention and concentration were good and there were no noticeable memory deficits.  In fact, the appellant appeared to be very, very good with dates.  His mood appeared to be generally positive and he described his mood as "okay."  The VA examiner found that the appellant did not meet any of the DSM-IV full criteria for an Axis I diagnosis at that time. The VA examiner further opined that it did not appear that the appellant's hypothyroid condition was causing depression and he appeared to be mentally functioning at a very high level and doing quite well at the present time.

The appellant was evaluated at another VA psychiatric examination in August 2010.  The appellant complained of being restless and having broken sleep.  He reported his mood was a "little sad" and he reported that sometime he needed to motivate himself to complete tasks.  He found the lack of structure in his life difficult to cope with given his unemployed status.  He reported recent fatigue, but noted that it may be due to a long walk he had gone on.  He stated that he was constantly on the move and liked to stay active.  The appellant was well-groomed and appropriately depressed.  There was no abnormal motor behavior evident.  He was moderately expansive and tangential, but easily redirected.  He showed a tendency to rumination and seemed to feel burdened by issues related to his hypothyroid condition such as constant monitoring and daily medication.  He was oriented to person, place and time.  His attention and concentration were good.  He displayed no gross deficits in immediate, recent, or remote memory.  He denied suicidal and homicidal ideation.  He was able to perform activities of daily living without assistance.  The VA examiner noted that the appellant's symptoms changed over time.  The VA examiner found that the appellant had dysthymic disorder.  The VA examiner stated that the appellant's impairment was limited and was mainly his subjective experience of distress that seemed to most concern him.  The VA examiner also found that the appellant's dysthymic condition was less likely than not caused by his Graves' disease.  The VA examiner did not indicate that the appellant had mental disturbance due to his service-connected Graves' disease with hypothyroidism.  

A May 2008 VA treatment record reflects that the appellant's TSH levels had been within therapeutic range for the past year.  The physician also noted that dysthymia was a separate condition because the thyroid was well controlled and the appellant still needed medication for depression.  

In the September 2009 opinion, S.R. opined that it is more likely than not (probable) that the claimed disability of depression is secondary to the 30 percent service-connected disability.  However, as discussed above, S.R. does not provide an adequate rationale for his opinion.  He stated that "if his depression is not secondary to hypothyroidism, then what does the VA attribute it to?"  However, he did not explain his opinion that the depression is related to his hypothyroidism.  Consequently, the opinion has little probative value and does not indicate that the appellant has any mental disturbances as a result of his service-connected disability.

The March 2010 private psychiatric evaluation report and opinion reflects that the appellant had Axis I diagnoses of major depression, persistent, and PTSD.  The private examiner, Dr. J.L., stated that it is well known that depression is associated with thyroid disease and that an evaluation for depression and nervousness should have been ongoing all the time that the appellant was being treated for thyroid disease.  However, Dr. J.L. did not opine that the appellant's depression was related to his service-connected Graves' disease with hypothyroidism.  Dr. J.D. stated that "the appellant's depression persisted and it is well known that it should have been evaluated apart from the thyroid disease."  Dr. J.D. specifically opined that "the evaluation and treatment of the depression is separate and apart from the Graves' Disease as a clinical entity."  The March 2010 private opinion does not indicate that the appellant has mental disturbance due to his service-connected Graves' disease with hypothyroidism.  

The Board finds that the VA examination reports, private psychiatric opinions and VA treatment records do not indicate that the appellant has any mental disturbance due to his service-connected Graves' disease with hypothyroidism.  Although the September 2009 opinion from S.R. indicates that the appellant's depression is related to his hypothyroidism, the statement is not supported by a thorough rationale and is thus, not probative.  None of the probative evidence of record indicates that the appellant has mental disturbances due to his service-connected disability.  

The appellant contends that he has experienced weight gain due to hypothyroidism.  The appellant's June 1973 enlistment examination report reflects that he weighed 134 pounds when he enlisted in the Navy.  An undated reenlistment examination indicates that he weighed 145 pounds.  A May 2007 VA treatment record reflects that the appellant weighed 230.9 pounds.  An August 2007 VA treatment record indicates that the appellant weighed 228.7 pounds.  His extremities were without clubbing, cyanosis, or edema.  A March 2008 VA treatment record indicates that the appellant weighed 226.6 pounds.  A March 2009 VA treatment record indicated that the appellant weighed 232.5 pounds.  The March 2010 VA treatment record indicates the appellant weighed 243.5 pounds.  Thus, the evidence reflects that the appellant has gained weight since service and during the appeal.

The November 2010 VA examiner addressed whether the appellant's weight gain since his diagnosis with service-connected Graves' disease with hypothyroidism could be attributed to hypothyroidism.  The VA examiner stated that the appellant's Graves' disease was treated with radioactive iodine, which is a proper form of treatment to bring patients with hyperthyroidism back to euthyroid status.  The VA examiner noted that the appellant received a slightly greater amount of radioactive iodine than the calculated dose.  This rendered the appellant very slightly hypothyroid.  In this situation, the appellant was given thyroid hormone and maintained on that to establish a balance between the radioactive iodine so as ot maintain a euthyroid (normal) status.  The VA examiner stated that therefore the appellant's transient hypothyroidism was quickly corrected and thereafter he was closely monitored by way of his TSH (thyroid stimulating hormone).  The VA examiner stated that the appellant's status has remained normal over long period of time and noted that the appellant had maintained euthyroid status for the entire period of time following the radioactive therapy up to the present month.  The VA examiner therefore opined that the appellant was never hypothyroid.  He opined that the appellant's very brief hypothyroid state following the radioactive iodide was of no consequence.  

The November 2010 VA examiner noted that the appellant was monitored from November 1976 to March 2010 and during this period of time gained 90 pounds.  The VA examiner noted that during this period of time, the appellant remained completely euthyroid as shown by his ongoing consistent monitoring program.  During this period of time there were no clinical signs of hypothyroidism such as hypotonic reflex, hoarse voice, coarse hair, or facial edema.  His only complaints were muscle weakness and pains which were not a part of his particular problem.  Therefore, the VA examiner found that the appellant's weight gain was for a cause unknown and a weight gain such as this without significant symptoms and without other clinical findings is generally from lifestyle problems.  

The VA examiner noted that there is a relationship between massive edema in very late terminal hypothyroidism.  The VA examiner noted that there are, however, no relationships of massive edema in early and ongoing uncomplicated hypothyroid states.  The VA examiner stated that when the appellant has no symptoms in spite of a 90 pound weight gain, and there are no cardiac symptoms, and he has no history of peripheral fluid retention, findings of massive fluid retention are not found.  

The Board finds the November 2010 VA examiner's opinion to be highly probative as he provided a thorough rationale for his opinion and considered the relevant facts.  At the November 2011 hearing, the appellant stated that his physician told him that he needed to watch his diet because of his thyroid, which had a great affect on his metabolism.  (Tr. at p. 17)  However, the appellant did not report that the physician told him that his weight gain was due to his service-connected Graves' disease with hypothyroidism.  Although the appellant has gained weight since he was diagnosed with Graves' disease with hypothyroidism, the probative evidence of record does not reflect that the weight gain is related to hypothyroidism.

As discussed above, the appellant has contended that he has muscular weakness, mental disturbance and weight gain as a result of his service-connected Graves' disease with hypothyroidism.  In an August 2007 statement, the appellant's wife stated that the appellant seemed sluggish, and complained of pain in the leg, feet and body muscles.  The appellant's sister stated that the appellant had gained considerable weight after undergoing treatment for his Graves' disease and lost his motivation for working or doing outdoor physical activities.  Their statements are consistent with the appellant's complaints and are credible.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.  Moreover, while the appellant is competent to report symptoms capable of lay observation, as lay witnesses, the appellant, his wife and his sister are not competent to report that the symptoms are related to Graves' disease with hypothyroidism.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As the appellant does not have symptoms of cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia and sleepiness, the Board also finds that a 100 percent rating is not warranted under Diagnostic Code 7903.  

The Board has considered whether the appellant is entitled to a higher rating under another Diagnostic Code.  There is no evidence indicating the appellant has any current symptoms of hyperthyroidism, toxic adenoma of the thyroid gland, nontoxic adenoma of the thyroid gland, hyperparathyroidism, or hypoparathyroidism.  Consequently, the appellant is not entitled to a higher rating under Diagnostic Codes 7900, 7901, 7902, 7904 or 7905.  

The Board has also considered whether a referral for an extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected Graves' disease with hypothyroidism is inadequate.  A comparison between the level of severity and symptomatology of the appellant's Graves' disease with hypothyroidism with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology.  Further, the appellant has not alleged that the schedular evaluation is inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

A total disability rating for compensation purposes based on individual unemployability (TDIU) is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, TDIU consideration is not warranted.  A June 2010 rating decision denied entitlement to TDIU.  The appellant did not appeal that decision and he has not presented any arguments since that time indicating that he believes he is unemployable as a result of his service-connected Graves' disease with hypothyroidism.  



ORDER

Entitlement to service connection for an acquired psychiatric disability other than PTSD is denied.

Entitlement to an evaluation in excess of 30 percent for service-connected Graves' disease with hypothyroidism is denied.


REMAND

The Board notes that a claim for entitlement to service connection for depression constitutes a claim for service connection for an acquired psychiatric disability, however diagnosed.  As such, the claim cannot be limited only to the diagnosis that the appellant references, but rather, must be considered a claim for service connection for any and all psychiatric disabilities clinically indicated.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A June 2011 rating decision denied the appellant's claim for entitlement to service connection for PTSD.  A statement received in August 2011 may reasonably be construed as a notice of disagreement including as to the psychiatric disability of PTSD.  As noted at the November 2011 Board hearing, a statement of the case has not been issued in the case.  (November 2011 Board Hearing Transcript (Tr.) at p. 3).  See 38 C.F.R. § 19.26 (2011).  Additionally, the appellant's representative indicated that it was his intent to submit additional evidence in regard to the claim for PTSD prior to the matter coming for appellate consideration, if necessary at all.  (Id.)  Thus, the Board finds this issue must be remanded for issuance of a statement of the case (SOC).  In this situation, the Court has indicated that the proper action is to remand the issue to the RO for appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) ("Thus, the next step was for the RO to issue an SOC on the denial of the . . . claim, and the Board should have remanded that issue to the RO, not referred it there, for issuance of that SOC.").  As such, the Board finds that this issue should be remanded for the issuance of a SOC.


Accordingly, the case is REMANDED for the following action:

Provide the appellant with a statement of the case as to the issue of entitlement to service connection for PTSD.  The appellant should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of that issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


